358 So. 2d 851 (1978)
MAISON GRANDE CONDOMINIUM ASSOCIATION, INC., Etc., Appellant,
v.
DORTEN, INC., a Florida Corp., Robert L. Siegel, Etc., Appellees.
DORTEN, INC., a Florida Corp., Robert L. Siegel, Etc., Appellants,
v.
MAISON GRANDE CONDOMINIUM ASSOCIATION, INC., Etc., Appellee.
Nos. 77-493 and 77-1541.
District Court of Appeal of Florida, Third District.
May 9, 1978.
Rehearing Denied June 2, 1978.
Smith, Mandler, Smith, Werner & Jacobowitz and Patricia M. Silver, Miami Beach, for appellants.
Schwartz, Klein & Steinhardt, Miami, Conboy, Hewitt, O'Brien & Boardman, New York City, for appellees.
Before PEARSON, HUBBART and KEHOE, JJ.
KEHOE, Judge.
These consolidated appeals are brought from a final judgment dated February 17, 1977, and an order allowing interest and denying attorney's fees dated June 15, 1977, entered by the trial court. Both the final judgment and the order appealed are affirmed.
It is axiomatic that an order or judgment of the trial court is generally presumed to be correct. A corollary to the presumption of correctness of the trial court's decision is, of course, the rule as to the burden of showing error. The one who asserts error has the burden of showing it. Such a burden has been spoken of as a duty. It can be met only by making reversible error clearly, definitely, and fully appear. Failure to meet the burden impels the conclusion that there is no error in the record, and that the order or judgment must be affirmed.
In the light of these and the other controlling principles of law, we have carefully reviewed the entire record, studied the briefs of the parties, and listened to the oral arguments of counsel. This consideration has led us to the conclusion that the parties have failed to carry their burden of demonstrating any error. Accordingly, the final judgment and order appealed are affirmed.
Affirmed.